DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendment to the first paragraph of the Specification filed 5/10/2022 is acceptable and has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-22 and 24-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 17 has been amended to recite “a proximal end of the lever” in line 5 and “a proximal end of the lever” in lines 11-12. It is unclear if these are intended to be two different proximal ends or if lines 11-12 were intended to refer to the proximal end of line 5. For the sake of examination, they are interpreted as being the same “proximal end”. It is suggested to amend lines 11-12 to recite “[[a]] the proximal end of the lever”. Claims 18-22 and 24-36 are rejected due to their dependence on claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 17-22, 24-29, 31-33, 35 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carrel et al. (WO 2006/111862 A1)1.
Re claim 17, Carrel discloses a medicament delivery device 1 (Fig 1-5; it is noted that all reference characters cited below refer to Fig 1-5 unless otherwise noted), comprising: a guard 4 movable between a proximal position (the position seen in Fig 2 for all claimed except claim 35; the position seen in Fig 5 for claim 35) and a distal position (the position seen in Fig 1 for all claimed except claim 35; the position seen in Fig 4 for claim 35) (it is noted that the positions are determined relative to the medicament container holder 8 for all claimed except claim 35; for claim 35, the positions are determined relative to the container 2); an actuation locking member 9 (spring 9 is considered an “actuation locking member” since it prevents the device from being actuated again once it is in the state of Fig 5); a medicament container holder 8 arranged within the guard; and a locking mechanism 14 comprising a lever (the entire structure of locking mechanism 14), wherein a proximal end (facing downward in Fig 1) of the lever restricts movement of the guard in the proximal position after actuation of the medicament delivery device (“actuation of the medicament delivery device” being the act of pushing the guard 4 onto the injection site as disclosed in Page 14, Line 28 – Page 15, Line 3; for all of the claims except claim 35, the restriction is achieved by tooth 16 being held in place which results in tooth 15 being engaged within notch 18; for claim 35, Page 17, Lines 35-38 disclose that the guard 4 is locked in position relative to the container 2 – the proximal end of the lever restricts movement of the guard indirectly by tooth 16 operating with the other components of the device in the manner it did to allow the other components of the device to reach the position seen in Fig 5), wherein the lever is pivotally mounted to the medicament container holder such that the lever pivots around a pivot axis of the lever in two directions (Page 13, Lines 20-33), wherein the lever is connected to the medicament container holder by a first pivoting arm (extending out of the page in Fig 1; labeled in Fig A below) extending between the medicament container holder and a first side (the side left of the dashed line in annotated Fig A below) of the lever and a second pivoting arm (extending into the page in Fig 1; labeled in Fig A below) extending between the medicament container holder and a second side (the side to the right of the dashed line in annotated Fig A below) of the lever, to thereby define a proximal end (possessing tooth 16, seen in Fig 2) of the lever and a distal end (possessing tooth 15, seen in Fig 2) of the lever.  

    PNG
    media_image1.png
    725
    644
    media_image1.png
    Greyscale

Re claim 18, Carrel discloses that the lever comprises a see-saw (as seen in Fig 1-5; defined by the action described in Page 13, Lines 27-33).
Re claim 19, Carrel discloses that the actuation locking member surrounds the medicament container holder (as seen in Fig 2-5).
Re claim 20, Carrel discloses that the lever is formed integral with the medicament container holder (as seen in Fig 1; as described in Page 13, Lines 20-33).  
Re claim 21, Carrel discloses that the actuation locking member is a ring-shaped or sleeve-shaped member surrounding the medicament container holder (as seen in Fig 1, the actuation locking member 9 is sleeve-shaped and, as seen in Fig 2-5, surrounds the medicament container holder).
Re claim 22, Carrel discloses that the lever is connected to a middle portion of the medicament container holder (as seen in Fig 1, since the entire medicament container holder 8 along with the lever 14 is one single piece, the lever 14 is connected to every portion of the medicament container holder 8).
Re claim 24, Carrel discloses that the guard comprises at least two distally directed tongues 5,5 (seen in Fig 1 but not labeled; labeled in Fig 2-5 and described in Page 13, Lines 1-6 as being the parts of guard 4 that contact the injection site; the Examiner notes that because the tongues extend in the longitudinal direction, they are both distally-directed and proximally-directed).
Re claim 25, Carrel discloses that a first distally directed tongue of the at least two distally directed tongues is positioned on the first side of the lever (as seen in annotated Fig A above, the first side of the lever is the left-half of the lever seen in Fig 1; therefore, one of the tongues 5 extending out of the page in Fig 1 would be on the “first side” of the lever), and wherein a second distally directed tongue of the at least two distally directed tongues is positioned on the second side of the lever (as seen in annotated Fig A above, the second side of the lever is the left-half of the lever seen in Fig 1; therefore, one of the tongues 5 extending into the page in Fig 1 (and not explicitly seen) would be on the “second side” of the lever).  
Re claim 26, Carrel discloses that the lever has at least one first portion (the entirety of lever 14 except for the portion shaded in annotated Fig B below) that is positioned closer than at least one second portion (the shaded portion in annotated Fig B below) to a plane (shown by the dashed line in annotated Fig B below) that is generally parallel to a longitudinal axis of the medicament delivery device, and wherein the plane includes the pivot axis of the lever about which the lever pivots when the lever is in an initial position (as seen in Fig B below).  

    PNG
    media_image2.png
    916
    592
    media_image2.png
    Greyscale


Re claim 27, Carrel discloses that the at least one first portion is at least partly provided proximal of the at least one second portion (as seen in Fig B above).
Re claim 28, Carrel discloses that the at least one first portion is at least partly provided proximal of the pivot axis of the lever and the at least one second portion is at least partly provided distal of the pivot axis of the lever (as seen in Fig B above).
Re claim 29, Carrel discloses that at least a part of the at least one first portion and at least a part of the at least one second portion are overlapped by the guard when the guard is moved in a distal direction (as seen in moving from Fig 1 to Fig 2).
Re claim 31, Carrel discloses that the at least one second portion of the lever is  thicker than the at least one first portion of the lever (as seen in Fig B above, the at least one second portion is thicker than the at least one first portion that is radially inward of the at least second portion).
Re claim 32, Carrel discloses that the lever is put in a tensioned state by the guard when the guard is moved in a distal direction (since the distal tooth 15 is tensed out of the notch 18 as described in Page 14, Line 33 – Page 15, Line 3).
Re claim 33, Carrel discloses that the guard and the actuation locking member are configured to contact less than the entire lever (as seen in Fig 2-5).
Re claim 35, Carrel discloses that the actuation locking member is positioned adjacent to the guard when the guard is in the proximal position (as seen in Fig 5) such that the lever does not limit movement of the actuation locking member (as seen in Fig 5, the lever 14 has no impact on the movement of the actuation locking member 9).
Re claim 36, Carrel discloses that the lever restricts movement of the guard when pivoting in response to a force on a distal portion of the lever (as seen in moving between Fig 2 and Fig 3; as described in Page 14, Line 33 – Page 15, Line 6).

Claims 17-19, 21, 22, 26-28, 30-34 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McWethy et al. (PG PUB 2002/0169421)2.
Re claim 17, McWethy discloses a medicament delivery device 210 (Fig 12-15; all reference characters cited below refer to Fig 12-15 unless otherwise cited), comprising: a guard 270 movable between a proximal position (seen in Fig 14) and a distal position (seen in Fig 13A); an actuation locking member 220 (as seen in Fig 13A, member 220 prevents spring 270 from being actuated when locking mechanism 250 is within aperture 221 of member 220; accordingly, member 220 is an “actuation locking member”); a medicament container holder 240 arranged within the guard (as seen in Fig 13A and Fig 14, at least a proximal portion of the medicament container holder 240 is arranged within the guard 270); and a locking mechanism 250 comprising a lever (the entire structure of lock 250; its operation as a lever is described in Para 81,83), wherein a proximal end (to the left in Fig 14) of the lever restricts movement of the guard in the proximal position after actuation of the medicament delivery device (Para 83, since placement of the locking mechanism 250 within aperture 242 prevents the guard 270, i.e. spring 270, from being acted upon and compressed), and wherein the lever is pivotally mounted to the medicament container holder (as seen in Fig 13A and Fig 14, the lever is directly mounted on the actuation locking member 220 and the actuation locking member is directly mounted on the medicament container holder 240; therefore, the lever is “mounted” to the medicament container holder, albeit indirectly) such that the lever pivots around a pivot axis 322 of the lever in two directions (one direction being when end 251 is radially outward from the pivot axis 322 and end 255 is radially inward from the pivot axis 322; a second direction is when end 251 is radially inward from the pivot axis 322 and end 255 is radially outward from the pivot axis 322), wherein the lever is connected to the medicament container holder by a first pivoting arm (the half of pivot axle 322 that extends into the page in Fig 14) extending between the medicament container holder and a first side 255 of the lever (as seen in Fig 13B, the first pivoting arm is between a portion of medical container holder proximal to the pivot axle 322 and a portion 255 of the lever) (as set forth in Para 77, the lever is directly connected to the lock 220 via the first pivoting arm; as set forth above, the lock 220 is directly connected to the medicament container holder 240; therefore the lever is connected to the medicament container holder indirectly by the first pivoting arm) and a second pivoting arm (the half of pivot axle 322 that extends out of the page in Fig 14) extending between the medicament container holder and a second side 251 of the lever (as seen in Fig 13B, the second pivoting arm extends between a portion of the medicament container holder distal to the pivot axle 322 and lever portion 251) (as set forth in Para 77, the lever is directly connected to the lock via the second pivoting arm; as set forth above, the lock 220 is directly connected to the medicament container holder 240; therefore, the lever is connected to the medicament container holder indirectly by the second pivoting arm) to thereby define a proximal end of the lever (to the left in Fig 14) and a distal end of the lever (to the right in Fig 14).
Re claim 18, McWethy discloses that the lever comprises a see-saw (as seen in Fig 12; it is noted that a “see-saw” is interpreted as having a portion that extends distally from the pivot axis and a portion that extends proximally from the pivot axis).
Re claim 19, McWethy discloses that the actuation locking member surrounds the medicament container holder (as seen in Fig 13A).
Re claim 21, McWethy discloses that the actuation locking member is a ring-shaped or sleeve-shaped member surrounding the medicament container holder (as seen in Fig 12,13A, the actuation locking member 220 is sleeve-shaped).
Re claim 22, McWethy discloses that the lever is connected to a middle portion of the medicament container holder (as seen in Fig 13A; as set forth above, all components of the device are connected either directly or indirectly; it is noted that the claim does not require the lever to be directly connected to a middle portion of the medicament container holder). 
Re claim 26, McWethy discloses that the lever has at least one first portion (the entirety of lever 250 except for the shaded section that defines the second portion, as seen in Fig C below) that is positioned closer than at least one second portion (the shaded section of annotated Fig C below) to a plane that is generally parallel to a longitudinal axis of the medicament delivery device (as seen in annotated Fig C below), and wherein the 4plane includes the pivot axis of the lever about which the lever pivots when the lever is in an initial position (as seen in Fig C below).

    PNG
    media_image3.png
    457
    745
    media_image3.png
    Greyscale

Re claim 27, McWethy discloses that the at least one first portion is at least partly provided proximal of the at least one second portion (as seen in Fig C above).  
Re claim 28, McWethy discloses that the at least one first portion is at least partly provided proximal of the pivot axis of the lever and the at least one second portion is at least partly provided distal of the pivot axis of the lever (as seen in Fig C above).  
Re claim 30, McWethy discloses that at least a part of the at least one second portion is overlapped by the actuation locking member when the actuation locking member is moved in a proximal direction (Fig 13A shows the actuation locking member 220 prior to movement in the proximal direction and Fig 14 shows the actuation locking member 220 after movement in the proximal direction; in view of these figures, the second portion is always overlapped by the actuation locking member 220).  
Re claim 31, McWethy discloses that lever is thicker than the first portion of the lever (as seen in Fig C above, the second portion is thicker than the part of the first portion that is radially inward of the second portion).  
Re claim 32, McWethy discloses that the lever is put in a tensioned state by the guard when the guard is moved in a distal direction (Fig 14 shows the guard 270 in a proximal position and Fig 13A shows the guard 270 once it has moved in a distal direction; as seen in these figures, the lever 250 has to be tensioned so that it moves out of the proximal aperture of 240 over the body of 240 and then tension is released when it moves into the distal aperture of 240).
Re claim 33, McWethy discloses that the guard and the actuation locking member are configured to contact less than the entire lever (as seen in Fig 14).
Re claim 34, McWethy discloses that the actuation locking member comprises at least one proximally extending tongue (labeled in Fig D below; because the labeled structures have a length that extends in the longitudinal direction, they are both proximally and distally extending), and wherein the at least one proximally extending tongue is positioned distal to and aligned with the lever when the guard is in the proximal position (as seen in Fig 14).

    PNG
    media_image4.png
    457
    936
    media_image4.png
    Greyscale

Re claim 36, McWethy discloses that the lever restricts movement of the guard when pivoting in response to a force on a distal portion of the lever (Para 83).

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered. The arguments presented to the previously-applied San Pietro reference are moot as this reference is no longer used in the present rejection. Although a new interpretation of the previously-applied McWethy reference is being utilized in the present rejections, the arguments are applicable to the new interpretation; however, these arguments are not persuasive. 
Regarding Applicant’s argument that McWethy’s lever is not connected to the medicament container holder by two pivoting arms extending between the medicament container holder and two sides of the lever, the Examiner respectfully disagrees and refers the Applicant to the above rejection of claim 17 that explains how this limitation is met. To reiterate that which is set forth in the rejection of claim 17, (1) the lever 250 is directly mounted on the actuation locking member 220 via the two arms of the pivot axle 322 and (2) the actuation locking member 220 is directly mounted on the medicament container holder 240; therefore, the lever 250 is indirectly connected to the medicament container holder 240 and therefore pivotally mounted on the medicament container holder 240. It is noted that the claims as written do not require the lever to be directly mounted on/connected to the medicament container holder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the present application and the rejections, the term “proximal” is used to refer to the direction pointing toward the dose delivery site and the term “distal” is used to refer to the direction pointing away from the dose delivery site. 
        
        2 In the present application and the rejections, the term “proximal” is used to refer to the direction pointing toward the dose delivery site and the term “distal” is used to refer to the direction pointing away from the dose delivery site.